Citation Nr: 0124947	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-02 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased evaluation for ptosis of the 
right eye, aggravated by surgery with limitation of visual 
field, lagophthalmos and history of corneal ulcers, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to July 
1970.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision of the Salt 
Lake City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO continued a 20 percent 
evaluation for ptosis of the right eye, aggravated by surgery 
with limitation of visual field, lagophthalmos, and history 
of corneal ulcers.  

In a statement received in September 1994, the veteran raised 
a claim of clear and unmistakable error (CUE) in association 
with a September 1972 rating decision, as well as all 
determinations since that time.  This issue is referred to 
the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran's right eye disability is manifested by 
ptosis, aggravated by surgery with limitation of visual 
field, lagophthalmos and history of corneal ulcers.  

2.  Best corrected visual acuity is 20/400 in the right eye 
and best corrected visual acuity in the left eye is 20/20.  

3.  The evidence does not show that the veteran's corneal 
scar results in complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  

4.  There is no serious cosmetic defect of the right eye.  



CONCLUSION OF LAW

Ptosis of the right eye, aggravated by surgery with 
limitation of visual field, lagophthalmos and history of 
corneal ulcers, is 30 percent disabling.  38 U.S.C.A. 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 4.14, 
4.80, 4.84a, diagnostic codes 6019, 6022, 6067-6077 (2001); 
38 C.F.R. §  4.118; diagnostic codes 7800-7805 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, in August 1988, the RO granted service 
connection for ptosis of the right eye, aggravated by 
surgery, with limitation of visual fields.  An initial 10 
percent disability evaluation was assigned, effective from 
August 14, 1987.  By rating decision dated in January 1995, 
the RO characterized the veteran's right eye disability as 
ptosis of the right eye, aggravated by surgery, with 
limitation of visual field, lagophthalmos, and a history of 
corneal ulcers.  A 20 percent evaluation was assigned, 
effective April 7, 1992.  

A June 1997 VA outpatient treatment record shows that the 
veteran underwent an eye examination.  He complained that his 
glasses were not as effective as they had been in the past.  
Visual acuity was noted to be 20/20 in both eyes.  The 
assessments included presbyopia in both eyes.  

In his June 1998 claim for an increased evaluation, the 
veteran reported that he had decreased vision.  He stated 
that he was seeking a 30 percent evaluation.  


A VA eye examination report, dated in September 1998, notes a 
history of four previous ptosis repair surgeries.  The 
veteran complained of significant dryness in the right eye 
and an inability to close the right eye.  Best corrected 
vision in the right eye was 20/60 (-1) and noted to be 
unchanged.  Best corrected vision in the left eye was 20/30.  
The report notes that there was no diplopia in first degree 
gaze and generally no diplopia with reading.  The examiner 
stated that the veteran had very uncommon extraocular 
movements.  Specifically, the report notes that with right 
extreme gaze there was hypertropia in the right eye, but with 
left extreme gaze seemed normal.  There was right hypertropia 
with upgaze and right hypotropia with downgaze.  The report 
notes that the veteran reported that these eye movements 
began after eyelid/ptosis surgeries.  The diagnoses were 
right ptosis, persistent, after four previous surgeries; 
lagophthalmos in the right eye with dry eye changes, 
superficial punctate keratitis; and uncommon extraocular 
movements with symptoms of diplopia.  The examiner questioned 
whether the diplopia symptoms were secondary to the previous 
ptosis surgery or if the diplopia was congenital.  

In a statement in support of his claim, received in December 
1998, the veteran reiterated that he had decreased visual 
acuity.  He claimed that his decreased vision affected his 
work, ability to read, and other functions.  

In his February 1999 substantive appeal, VA Form 9, the 
veteran stated that he had lost his eyelashes as a result of 
eye surgery, and consequently, dust and wind irritated his 
eyes.  He indicated that his decreased vision made it 
difficult for him to do his job involving microfilm.  He 
stated that he was seeking an additional 10 disability 
evaluation for vision loss and loss of eyelashes.  

On VA examination in June 1999, the examiner indicated that 
he had reviewed the record.  Distance vision with glasses was 
20/50 on the right and 20/20 on the left.  Near vision with 
glasses was J3 (approximately 20/30) on the right and J1+ on 
the left.  Examination of the pupil showed pupils of 4 mm in 
both eyes, 3+ reactive to light in both eyes with no afferent 
pupillary defect.  His motility examination showed a turning 
up of the right eye in lateral gaze.  The left eye was 
normal.  His external examination showed a loss of lashes in 
a small notch of the right upper lid.  He had approximately 1 
mm of lagophthalmos on the right.  His visual fields were 
full to three-step confrontation in both eyes.  The pressures 
by applanation tonometry were 20 in both eyes.  Slit lamp 
examination revealed a small anterior stromal haze consistent 
with an old foreign body in the cornea.  His fundus 
examination was normal.  

The impression was status post ptosis surgery on the right 
upper lid by history.  He had approximately 1 mm of 
lagophthalmos.  The examiner stated that nevertheless, he had 
a clear visual axis in that his cornea was clear, his lens 
was clear, and his posterior pole was clear.  He related that 
he could find no explanation for the veteran's decreased 
vision.  He stated that in light of his history of 20/20 
vision in both eyes in 1997, the veteran most likely had even 
better vision than elicited.  The report notes that while the 
veteran initially stated that he could see essentially 
nothing from the right, using a fogging refraction, his 
vision was at least 20/50 and potentially even better.  The 
examiner stated that there was no identifiable reason for 
decreased vision, although mild exposure was noted.  

By letter dated in June 1999, the veteran's private 
physician, M. M., M.D., stated that the veteran had a history 
of corneal scarring as a complication of eyelid surgeries.  
The letter notes that the veteran still had some eyelid 
abnormalities.  Dr. M. M. stated that the veteran worked as a 
microfilm supervisor and suffered visual difficulties, which 
interfered with his job.  Specifically, the letter states 
that the veteran noticed monocular diplopia, or double 
vision, with the right eye.  He also complained of blurred 
vision and poor correction with glasses.  The letter notes 
that he had tried a contact lens but was intolerant on 
multiple attempts by history.  

On examination, visual acuity in the right eye was 20/300 
with his current glasses.  Corrected vision in the left eye 
was 20/20.  A new refraction, or glasses correction, on the 
right eye revealed improvement to 20/80.  The letter notes 
that the eye-chart reading was not of good quality and that 
the veteran complained of distortion to the 20/80 line.  
Pupils were normal and visual fields were full to 
confrontation.  Ocular motility was also normal.  Slit lamp 
examination revealed eyelid scarring with lash loss and mild 
ptosis of the right upper lid.  Corneal examination of the 
right eye revealed a central anterior stromal corneal scar in 
or near the visual axis.  There was no ocular inflammation 
and very early cataract present.  In the left eye, the 
anterior segment was normal except for a very early cataract.  
Dilated retinal examination revealed healthy-looking optic 
nerves, bilaterally.  There was a very mild pigment change in 
the retina of the right eye, which was probably not visually 
significant.  Corneal topography was performed which showed 
central irregular astigmatism and multi-focality in the right 
eye.  Corneal topography of the left eye was normal.  

Dr. M. M. stated that the veteran had visual loss in the 
right eye due to corneal scarring.  Treatment options 
included a rigid, gas-permeable contact lens.  The report 
notes that attempts at using contact lenses had apparently 
been unsuccessful in the past.  He stated that glasses would 
help minimally with the veteran's problems.  Surgical 
intervention in the form of a laser treatment or possibly 
corneal transplantation were noted to be considerations, as 
well.  A follow-up examination was recommended.  

At his personal hearing before a Hearing Officer at the RO in 
September 1999, the veteran testified that he had learned to 
focus mostly with his left eye, as his right eye was nothing 
but blur and double vision.  Transcript at 2 (September 
1999).  He further stated that due to a lack of eyelashes, 
dust, sweat and other material entered his eye.  Id.  The 
veteran testified that he had been demoted at work and denied 
raises because he could no longer do the job he used to do in 
association with inspecting film and repairing equipment.  
Id.  

On VA examination in September 2000, the veteran's corrected 
vision was 20/20 on the left.  The report notes that on the 
right, the veteran stated that he could only count fingers.  
Near visual acuity with correction was similar.  The report 
indicates that near vision on the left was 20/30 and the 
veteran stated that he could see no better than "2400" on 
the right.   Pupils were normal on both sides.  They were 3+ 
reactive to light on both sides.  There was no afferent 
pupillary defect.  The motility examination showed full 
ductions and versions.  No misalignment was shown.  The 
report notes that the veteran stated that he saw double.  The 
examiner related that the veteran was unable to describe his 
double vision, and could not really tell whether it was side-
by-side double vision or one on top of the other double 
vision.  The veteran stated that the double vision was 
intermittent and that prisms were not helpful.  

Visual fields were full to three-step confrontation on the 
left.  The report notes that on the right, although the 
veteran could earlier count fingers, he stated that he could 
not really see them.  External examination showed that the 
veteran had ptosis on the right.  He had some loss of lashes, 
centrally.  The left was normal.  The pressures by 
applanation tonometry were 20 on both sides.  Slit lamp 
examination was normal on both sides.  The veteran had a very 
small central anterior stromal haze.  The examiner stated 
that this should cause no visual obscuration.  Funduscopic 
examination was normal.  Cup-to-disk ratio was 0.1 on both 
sides.  The macular vessels and periphery were normal on both 
sides.  

The examiner's impression notes that the veteran stated that 
he had lost essentially all vision in his right eye and also 
had a large number of complaints, which were entirely 
inconsistent with one another and inconsistent with his 
examination.  Specifically, the examiner related that the 
veteran stated that he could only count fingers at distance 
vision but saw slightly better than this at close-up vision.  
The examiner stated that nonetheless, the veteran had an 
absolutely pristine ocular examination.  The media, from the 
cornea to the retina, was noted to be entirely clear.  The 
optic nerve was completely normal, as was the retina.  

The examiner stated that:

The [veteran] states that he sees double 
vision.  Strangely, he states that when he 
covers up his left eye and is looking with 
his "blind eye" he has double vision.  
Nonetheless, the [veteran] is unable to 
describe the double vision.  In addition, 
the [veteran] states that all this began 
after his eyelid surgery.  This began as 
inconsistent with the examination.  It is 
hard to imagine how surgery on an eyelid 
could effect [sic] the vision to this degree 
without showing some sign of corneal problem 
or something along these lines.  

In addition, the report notes that the veteran reported that 
he drove a shuttle bus shuttling passengers to the airport.  
The veteran stated that he did not have a commercial driver's 
license.  

In conclusion, the examiner stated that the veteran's 
examination was very questionable and that a 
neurophthalmologist may need to do an in-depth examination to 
ferret out any possible nonorganic overlay, i.e., 
malingering.  

On VA examination in February 2001, the examiner stated that 
the C-file had been reviewed.  The veteran complained of 
blurred vision in the right eye as well as persistent pain 
and monocular diplopia.  He reported that his vision had 
degraded significantly during the previous few years and had 
interfered with his work in microfilm.  He described the pain 
in his right eye as intermittent but stated that it could 
last up to one week at a time.  The report notes that it was 
quite variable as different environmental conditions lead to 
varying amounts of exposure of his right eye.  Monocular 
diplopia was noted to occur even when the left eye was 
occluded.  

Corrected visual acuity in the right eye in current glasses 
and with cycloplegic refraction measured 20/400.  The left 
eye in current glass vision measured 20/20.  Cycloplegic 
refraction of the right eye was +0.05 (-1.00), axis 93.  The 
refraction in the left eye was -0.25 -0.75, axis 65.  Near 
vision in the right eye was also approximately 20/400.  Near 
vision in the left eye with a +1 reading add was 20/20.  
Pupils were equal, without anisocoria or relative afferent 
pupillary defect.  Motility examination demonstrated full 
motility except for -2 abduction deficit of the right eye in 
downgaze.  The examiner stated that this was most likely due 
to restriction of the superior rectus muscle.  


External examination revealed moderate ptosis of the right 
upper eyelid.  The palpebral fissures measure 4 mm on the 
right and 7 mm on the left.  The levator function measured 8 
mm on the right and 12 mm on the left.  The marginal reflex 
system was 1 mm on the right and 3 mm on the left.  There was 
2 mm of ophthalmus on the right.  The contour of the right 
upper eyelid was abnormal, suggesting multiple previous 
surgeries and subsequent scarring.  There was a loss of 
eyelashes in the middle third of the right upper eyelid.  

Slit lamp examination revealed that the corneas were clear 
excepting a 0.7-mm anterior stromal scar centered on the 
visual axis of the right eye.  There was also evidence of a 
poor tearfilm on the right eye with rapid tear breakup time 
and mild to moderate punctuate epithelial erosion.  The 
anterior chambers were deep and quiet, bilaterally.  The 
lenses demonstrated trace nucleosclerosis, bilaterally.  

Dilated examination revealed healthy optic nerve heads 
without pallor edema.  The cup-to-disc ratio measured 0.2, 
bilaterally.  The maculas were normal, as well as the vessels 
in the retinal periphery, bilaterally.  

Further testing revealed that the Goldman field of the left 
eye was entirely normal.  The field in the right eye was 
quite constricted.  By the III-4e test object, the field 
measured approximately 20 degrees from fixation in all 
directions.  

The report notes that a rigid gas-permeable hard contact lens 
with a 7.34-base curve and an 8.8 diameter and -3 power was 
placed on the veteran's right eye under topical anesthesia.  
With an over-refraction of +0.75 over this lens, the veteran, 
with extensive prompting, could read the 20/80 line on the 
Snellen Chart at distance.  The report notes that the contact 
lens fit was quite unsatisfactory due to the poor wetting of 
the surface and the exposure from poor eyelid function and 
dry eye.  

Corneal topography on the right eye, using an Icon corneal 
topographer demonstrated central irregular astigmatism.  

The report reflects that the assessment as to the veteran's 
claimed condition of ptosis of the right eye with limitation 
of the visual fields was that there was residual ptosis of 
the right eye.  The examiner stated, however, that other 
problems were likely leading to the veteran's complaints.  
Specifically, the report notes the following:

1.  Irregular astigmatism:  Although fairly 
unimpressive on slit lamp examination, the 
central corneal scar in the right eye does cause 
significant irregular astigmatism, as witnessed 
by the corneal topography.  This easily can 
account for the [veteran's] symptoms of blurred 
vision as well as diplopia.  Given the record and 
the [veteran's] history, there is little doubt 
that the corneal scar was due to several episodes 
of a corneal ulcer on the right eye.  This is 
documented in the records soon after the 
[veteran's] return from Korea as well as repeated 
corneal ulcer in 1989.  These corneal ulcers were 
due to the exposure of keratopathy and the 
entropion induced by the original surgeries.  

2.  Exposure keratopathy:  It is a well known fact that 
the levator muscle controlling the height of the eyelid 
is abnormal in congenital ptosis.  The surgeries to 
raise the eyelid level of the right eye typically lead 
to some ophthalmus.  However, the entropion can 
significantly worsen this situation.  Presently[,] in 
order to avoid further breakdown and re-infection of 
the right eye, [the veteran] has to use frequent 
artificial tears as well as lubricating ointments in 
the right eye every evening.  

3.  Congenital ptosis of the right upper eyelid, status 
post multiple surgeries for attempted correction.  
Again[,] there is residual ptosis of the right upper 
eyelid.  However[,] given the condition of the eyelid 
and extensive scarring, multiple surgeries should not 
be attempted for further correction unless performed by 
a very experienced specialist in oculopathic surgery.  

Given the current level of [the veteran's] upper 
eyelid, it is less likely than not that the current 
level of ptosis significantly affects his functioning.  

4.  Motility restriction of the right eye:  This 
motility restriction is mild and only is manifested in 
attempted abduction in downgaze of the right eye.  It 
is less likely than not that [the veteran's] complaints 
of double vision are related to this motility 
restriction as it is only evident in attempted 
abduction in downgaze.  In this position, the vision 
from the left eye would be brought from the nose and 
binocular diplopia would not be a concern.  However, 
given the history of multiple surgeries to the levator 
muscle on the right[,] it is more likely than not that 
the motility restriction resulted from the surgeries.  

The examiner concluded that given the exposure and poor 
tearfilm present in the right eye, it was quite unlikely that 
he would be able to tolerate a hard contact lens.  
Additionally, the report notes that the veteran's vision only 
improved to 20/80 with a hard contact lens over-refraction.  
The examiner stated that his could be due to several factors, 
such as poor surface wetting of the contact lens due to 
dryness and exposure, and because there might be a slight 
exaggeration on the veteran's part, given his multiple 
evaluations.  As to the latter possibility, the examiner 
stated that he did not believe this to be a dominant factor 
contributing to the veteran's vision loss.  

In summary, the examiner stated that although the corneal 
scar present on the veteran's right eye was unimpressive on 
slit lamp examination, the topography revealed significant 
irregular astigmatism, which could easily account for the 
blurred vision and complaints of monocular diplopia.  Given 
the poor eyelid function and dryness of the veteran's eye, 
the examiner stated that it was unlikely that he could 
tolerate a hard contact lens, which in most cases could 
improve the symptoms considerably  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2001);
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75 (2001).  

Complete blindness in one eye, with only light perception, 
where visual acuity in the other eye is 20/40 or better, is 
30 percent disabling.  38 C.F.R. § 4.84a, Diagnostic Codes 
6070.  Under diagnostic code 6074, Vision of 5/200, with 
20/40 in the other eye warrants a 30 percent evaluation.  
Under diagnostic code 6077, vision in one eye of 10/200, with 
20/40 in the other eye warrants a 30 percent evaluation.  
Under diagnostic code 6077, vision of 20/200, with vision in 
the other eye of 20/40 warrants a 20 percent evaluation.  

Ptosis, unilateral or bilateral, with the pupil wholly 
obscured is rated equivalent to visual acuity of 5/200 
(1.5/60).  Ptosis, unilateral or bilateral, with the pupil 
one-half or more obscured is rated equivalent to visual 
acuity of 20/100 (6/30).  Ptosis, unilateral or bilateral, 
with less interference of vision is rated as disfigurement.  
38 C.F.R. § 4.84a, Diagnostic Code 6019 (2001).

Under diagnostic code 6022, unilateral lagophthalmos warrants 
a 10 percent rating and bilateral lagophthalmos warrants a 20 
percent rating. 38 C.F.R. § 4.84a, diagnostic code 6022.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye, 
unless there is an enucleation or a serious cosmetic defect 
added to the total loss of vision.  38 C.F.R. § 4.80 (2001).

Under diagnostic code 7800, a 30 percent evaluation requires 
a severely disfiguring scar of the head, face, or neck, 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles.  38 C.F.R. § 4.118 (2001).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U. S. C. A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the November 1998 and July 1999 rating decisions of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the January 1999 
statement of the case and July 1999 and March 2001 
supplemental statement of the case, respectively.  In 
addition, by letter dated in September 2001, the RO advised 
the veteran that his appeal was being certified to the Board.  
The letter instructed the veteran on the procedures for 
submitting additional evidence.  The Board concludes that the 
discussions in the November 1998 and July 1999 rating 
decisions, as well as in the statement and supplemental 
statements of the case and September 2001 letter, which were 
all sent to the veteran, informed him of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, (U. S. 
C. A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of this claim.  The Board notes that the 
veteran was afforded the opportunity to submit evidence and 
argument in support of his claim, and did so.  In addition, 
the veteran was advised, by letter dated in September 2001, 
that he could make a request for a hearing, for a change in 
representatives and submit additional evidence.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide the claim properly.  


In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

The veteran's service-connected right eye disability is 
currently evaluated as 20 percent disabling.  Ptosis of the 
right eye is evaluated as 10 percent disabling and 
lagophthalmos of the right eye is evaluated as 10 percent 
disabling.  He contends that an evaluation of 30 percent is 
warranted based on decreased vision, as well as loss of 
eyelashes, which results in eye irritation from foreign 
material in the eye, to include dust.  The Board agrees that 
a 30 percent evaluation is warranted.  

The Board notes that service connection is only in effect for 
the right eye; thus, the nonservice-connected left eye will 
not be considered in this evaluation for purposes of 
entitlement to special consideration as a paired organ.  A 
nonservice-connected eye impairment will only be considered 
in evaluation of a service-connected eye disability for this 
purpose when the veteran suffers from bilateral blindness.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(1) (2000).

In this case, there is a conflict of evidence, with the 
September 2000 VA examiner seriously questioning malingering, 
but recommending a second examination.  The second report of 
examination, dated in February 2001, shows that the veteran 
has monoculus double vision.  In addition, that report 
reflects best corrected visual acuity was 20/80, with the use 
of a contact lens.  However, according to the record, the 
veteran is unable to use contact lenses.  Specifically, the 
February 2001 examiner stated that, as a result of an 
unsatisfactory fit due to poor tearfilm and the exposure from 
poor eyelid function, it was quite unlikely that he would be 
able to tolerate a heard contact lens.  The report notes that 
any exaggeration on the veteran's part was not a dominant 
factor in contributing to vision loss.  Thus, the Board finds 
that while theoretically the potential for improvement in 
visual acuity exits, in actuality, no improvement has been 
shown.  The Board notes however, that the veteran's visual 
acuity was noted to be 20/20 in both eyes in June 1997 and 
that the right eye was correctable, with glasses, to 20/80 in 
June 1999.  Nevertheless, under these particular 
circumstances, the Board accepts the most recent February 
2001 finding of 20/400 as the veteran's visual acuity in his 
right eye.  The examiner noted that the corrected visual 
acuity was with current spectacles and refraction.  Best 
corrected left eye visual acuity was consistently better than 
20/40.  In fact visual acuity was 20/20 on VA and private 
examination in June 1999, and on VA examination in September 
2000 and February 2001.  Accordingly, under diagnostic code 
6077, a 30 percent evaluation, but no more, is warranted.  
The Board notes that this is the disability evaluation that 
veteran stated he was seeking.  

In addition, the record reflects that the veteran has 
diplopia.  However, because of the 30 percent evaluation 
herein assigned under diagnostic code 6077, no separate 
evaluation is permissible.  

The Board notes that under diagnostic code 6070, a 30 percent 
evaluation contemplates a blind eye.  However, the veteran is 
not blind in his right eye nor has he alleged such.  Further, 
an evaluation in excess of 30 percent is not warranted under 
diagnostic codes 6067-6077 when visual acuity in the other 
eye is 20/40 or better.  Thus, an evaluation in excess of 30 
percent is not warranted under these diagnostic codes and the 
provisions pertaining to special monthly compensation are not 
applicable. 

Further, an evaluation in excess of 30 percent is not 
warranted under 38 C.F.R. 4.118; diagnostic codes 7800-7805.  
To warrant an evaluation in excess of 30 percent under this 
diagnostic code, the evidence must show complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  While the 
February 2001 VA examiner noted extensive scarring of the 
right upper eyelid, the Board does not find such meets the 
above criteria.  The Board also notes that the rating 
criteria for ptosis contemplates the possibility of 
disfigurement.  Thus, the evidence does not show that an 
evaluation in excess of 30 percent is warranted under this 
code.  

As to the veteran's claims regarding dust and other particles 
making their way into his right eye due to a lack of 
eyelashes, as well as his inability to fully close the right 
lid, such are contemplated in the evaluation for 
lagophthalmos.  That is, the eyelashing and inability to 
close the lid fully serve same the function, which is 
protection of the eye.  Upon review of the medical reports of 
record, the Board finds that there is not a serious cosmetic 
defect in accordance with 38 C.F.R. § 4.80 to warrant a 
higher evaluation.  The June 1999 VA report of examination 
notes that the veteran had a loss of lashes in a small notch 
of the right upper lid.  Such was described by the September 
2000 VA examiner as some loss of lashes, centrally.  Further, 
the February 2001 examiner stated that the contour of the 
right upper eyelid was abnormal.  However, the Board does not 
find that right eyelid contour abnormality or partial loss of 
eyelashes of the right eye rise to the level of a serious 
cosmetic defect warranting a higher evaluation under 38 
C.F.R. § 4.80.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

Further, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) is in order.  The evidence 
failed to show that the veteran's right eye disability has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  While the June 1999 letter from 
the veteran's private physician, Dr. M. M., states that 
visual difficulties interfered with his job involving 
microfilm, this appears to be based on a history provided by 
the veteran.  In any case, there is no medical opinion that 
the veteran is unemployable.  In fact, in September 2000, the 
veteran stated that he was employed as a driver.  In sum, 
there is no medical opinion of record to the effect that the 
veteran's service-connected right eye disability results in 
marked interference with employment as to render impractical 
the application of the regular schedular standards.  


ORDER

An evaluation of 30 percent for ptosis of the right eye, 
aggravated by surgery with limitation of visual field, 
lagophthalmos and history of corneal ulcers is granted, 
subject to regulations that control the payment of monetary 
benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

